Citation Nr: 0309012	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
degenerative joint disease of the left hip.

2.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
residuals of maxillary fracture, status-post intermaxillary 
fixation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1971.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating action 
in which the RO, inter alia, granted service connection and 
assigned an initial 10 percent rating for degenerative joint 
disease of the left hip, effective April 27, 1998; and 
granted service connection and assigned an initial 0 percent 
(noncompensable) rating for residuals of maxillary fracture 
with status-post intermaxillary fixation, effective April 27, 
1998.  A notice of disagreement was received in April 2000 
and the RO issued a statement of the case in May 2000.  A 
substantive appeal was received from the veteran in September 
2000, limiting his appeal to the claims noted herein and 
claims for service connection for throat, tongue and mouth 
cancer and post-traumatic stress disorder (PTSD).  

The veteran presented testimony during two hearings on 
appeal:  one before an RO hearing officer, in November 2000, 
and one before the undersigned Veterans Law Judge, at the RO, 
in July 2001.  The transcripts of both hearings are of 
record.

In November 2001, the Board denied the claims for service 
connection for throat, tongue and mouth cancer and PTSD; 
hence, these matters are no longer in appellate status.  The 
claims remaining on appeal were then remanded to the RO for 
additional development and readjudication.  The RO 
accomplished the requested development but continued the 
denial of each claim; hence, these matters have been returned 
to the Board for further appellate consideration.  

In light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the Board has recharacterized each 
issue remaining on appeal as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection, as reflected on the title page of this decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Since the April 27, 1998 effective date of the grant of 
service connection, the veteran's degenerative joint disease 
of the left hip has been manifested by limitation of motion, 
pain and fatigue.  

3.  Since the April 27, 1998 effective date of the grant of 
service connection, the residuals of maxillary fracture, 
status-post intermaxillary fixation are manifested by inter-
incisal range of motion of 31 to 40 mm. 


CONCLUSIONS OF LAW

1.  As the initial 10 percent rating assigned following a 
grant of service connection for degenerative joint disease of 
the left hip was proper, the criteria for a higher evaluation 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.14, 
4.71a, Diagnostic Codes 5251, 5252, 5253, 55253, 5255 (2002).  

2.  The criteria for an initial 10 percent rating for 
residuals of maxillary fracture, status-post intermaxillary 
fixation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.149, Diagnostic Codes 9903, 9904, 9905 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims now under consideration, as all notification and 
development action needed to render a fair decision on each 
of these claims has been accomplished.

Through the October 1999 rating decision, the May 2000 
statement of the case, numerous supplemental statements of 
the case (SSOC) and the November 2001 Board remand, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefits he 
seeks, the evidence that would substantiate his claims, and 
the evidence that has been considered in connection with his 
appeal.  The Board thus finds that the veteran and his 
representative have received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
indicated above, the SOC and SSOCs all noted the evidence 
needed to substantiate the veteran's claims for higher 
ratings.  In an April 2002 letter, the RO notified the 
veteran of the VCAA and further informed him of the evidence 
considered thus far in the adjudication of his claims, noted 
which evidence he should submit and what evidence VA would 
attempt to obtain.  A November 2002 SSOC specifically noted 
recent changes to the duties to assist and notify.  The Board 
also finds that the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the necessary 
evidence.  The RO contacted the veteran in April 2002 and 
requested that he submit evidence necessary to obtain any 
treatment records pertinent to his claim.  To date, there has 
been no response from the veteran. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  The veteran has 
offered testimony in support of his claims at two hearings 
during the course of this appeal.  The RO has undertaken 
reasonable efforts to assist him in obtaining the evidence 
necessary to substantiate his claims, including obtaining VA 
clinical records and arranging for the veteran to undergo 
several VA examinations in connection with his claims, most 
recently at the direction of the Board.  The Board notes the 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first directing or accomplishing 
any additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claims 
are ready to be considered on the merits.  

II.  Analysis

The veteran contends that his service-connected left hip and 
jaw disabilities are more severe than the current ratings, 
assigned following the initial grant of service connection in 
the rating action on appeal, indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as regards the claims on appeal, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995). 

A.  Initial 10 percent evaluation assigned for 
degenerative
joint disease of the left hip

In the October 1999 rating action, the RO granted service 
connection for degenerative joint disease of the left hip 
based on evidence that the veteran had sustained a 
dislocation of the left hip in a motorcycle accident in 
service.  

A September 1998 VA examination included the veteran's 
complaints of pain "all over" the hip.  On physical 
examination, there was a positive Patrick's and positive 
Trendelenburg on the left side.  Range of motion of the left 
hip was demonstrated as flexion to 110 degrees, 125 degrees 
on the right; extension to 0 right and left; internal 
rotation to 0, 20 on the right; external rotation to 25, 45 
on the right; internal rotation to 10, 20 on the right; 
abduction to 30, 45 on the right; adduction to 10, 20 on the 
right.  X-ray studies revealed mild degenerative joint 
disease of the left hip, no fracture or dislocation was seen.  

The Board initially reviewed the appeal in November 2001, 
including the veteran's testimony that his condition had 
worsened since the September 1998 VA examination, and 
determined that additional development was warranted. 

VA treatment records associated with the claims file include 
a July 2001 radiology report with a diagnosis of mildly 
degenerative left hip.  

The report of a July 2002 VA orthopedic examination noted the 
veteran's complaint of chronic left hip pain of varying 
intensity.  Changes in weather and extended periods of weight 
bearing are bothersome.  The veteran presented to the 
examination with a cane and was noted to be moving slowly, 
with a slight limp on the left.  Range of motion of the hip 
was recorded as 100 degrees of flexion and 15 degrees of 
abduction, with 10 degrees of internal rotation and 45 
degrees of external rotation.  The examiner noted that there 
was pain on motion, particularly on the extremes of motion.  
Based on the veteran's history of the physical findings, the 
examiner opined that the veteran experiences functional loss 
due to pain with increased use or during flare-ups, but it 
was not feasible to express that in terms of additional 
limitation of motion as that could not be determined with any 
degree of medical certainty.  With regard to the veteran's 
employability, the examiner noted that the veteran was also 
impaired by a service-connected left wrist disability and 
would have difficulty obtaining employment due to that 
condition.  X-ray studies of the left hip were interpreted as 
normal.  

An August 2002 VA neurological examination noted the history 
of the veteran's in-service injury.  On examination, power in 
the lower extremities was rated as 4-4+/5.  The examiner did 
not offer a diagnosis or opinion as to the effect of the left 
hip disability on the veteran's ability to work, but referred 
to the orthopedic examination.

The RO assigned the initial 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, pertaining to traumatic 
arthritis.  Traumatic arthritis is, in turn, rated as 
degenerative arthritis under Diagnostic Code 5003, which is 
rated on the basis of limitation of motion for the specific 
joint involved.  

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

As for the rating criteria pertinent to limitation of motion 
of the thigh, Diagnostic Code 5251 provides for a 10 percent 
evaluation where extension of the thigh is limited to 5 
degrees.  Under Diagnostic Code 5252, where flexion of the 
thigh is limited to 45 degrees, a 10 percent evaluation is 
warranted.  Limitation to 30 degrees will be evaluated as 20 
percent disabling, and limitation to 20 degrees will be 
evaluated as 30 percent disabling.  A 40 percent evaluation 
is warranted for limitation of thigh flexion to 10 percent.  

Under Diagnostic Code 5253, a 10 percent evaluation is 
assigned where there is limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees, 
or limitation of adduction such as to prevent the crossing of 
the legs.  Limitation of abduction with motion lost beyond 10 
degrees warrants a 20 percent evaluation.

Medical evidence since the effective date of the grant of 
service connection reflects that the veteran's left hip 
disability has been manifested primarily by pain, 
fatigability and limitation of motion; however, those 
symptoms have not resulted in more limitation of motion than 
that contemplated by the assigned 10 percent rating.  The 
July 2002 VA examination reported range of motion consistent 
with the assigned 10 percent rating.  The veteran had 100 
degrees of flexion and 15 degrees of abduction.  While that 
examiner reported the veteran's complaints of pain and 
commented that quantifying additional loss of motion as 
required by DeLuca was not possible, the Board notes that the 
examiner noted that the pain was on extremes of motion.  

The Board finds that the functional impairment due to pain 
and fatigability, as reported on the VA examinations, is not 
in excess of that contemplated by the 10 percent rating 
initially assigned.  The Board has considered the veteran's 
complaints of left hip pain; however, there is no evidence 
that the veteran suffers from such disabling pain that 
functional loss of the leg warrants an evaluation in excess 
of 10 percent.  In this regard, the most recent VA 
examination included the examiner's observation that pain was 
on extremes of all motions.  Thus, even considering 
functional loss due to pain and fatigability, under 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, would not warrant a higher 
initial evaluation.  

The Board also has considered whether a higher evaluation 
initial evaluation is assignable under any other diagnostic 
code.  However, in the absence of evidence of ankylosis, a 
flail hip joint, or impairment of the femur, there is no 
basis for evaluation of the disability under Diagnostic Codes 
5250, 5254 or 5255, respectively.  

Accordingly, there is no basis for assignment of a higher 
initial schedular evaluation of the left hip.  Additionally, 
the Board notes there is no showing, at any stage since the 
effective date of the grant of service connection, that the 
service-connected left hip disability, alone, has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board acknowledges the veteran's complaints and 
notes that in January 2003, the RO determined he unemployable 
because of his service-connected disabilities; however, 
however, the disability at issue have not been objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In fact, the July 2002 VA orthopedic examination 
included that examiner's opinion that the veteran was more 
likely impaired by a service-connected left arm disability 
not currently at issue.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
refer the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Therefore, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the preponderance of the evidence is 
the claim for a higher initial evaluation for the left hip 
disability.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990). Moreover, as the current 10 
percent evaluation represents the greatest degree of 
impairment shown since the effective date of the grant of 
service connection, there is no basis for staged rating, 
pursuant to Fenderson.



B.  Initial noncompensable evaluation residuals of maxillary 
fracture, status-post intermaxillary fixation.

In the October 1999 rating action presently on appeal, the RO 
granted service connection based on medical evidence that the 
veteran sustained a maxillary fracture during service.  A 
September 1998 VA examination noted that the veteran had had 
all of his maxillary teeth removed subsequent to service.  
Examination showed the maxillary and mandibular bony 
projections were well-healed, with no observable after 
effects of the fracture.  The veteran reported a slight 
amount of paresthesia on the external cheek in the infra-
orbital area equivalent to the number 11 through 13 area.  
There was no limitation of motion of the jaw and the veteran 
had no speech abnormalities.  

The veteran appeared at personal hearings during the course 
of the appeal and testified that he continues to suffer jaw 
pain.  During the July 2001 Board hearing, he complained of 
continuous jaw pain that had increased since he had his teeth 
removed.  Upon questioning, the veteran reported that he had 
had his teeth removed as part of treatment for cancer of the 
tongue. 

The Board remanded the case in November 2001 in order to 
obtain and pertinent treatment records and another 
examination.  

VA treatment records associated with the claims file detail 
June 1999 treatment for cancer of the tongue, which included 
a glossectomy and removal of all his teeth.  Subsequent chart 
entries detail speech pathology consultations and efforts to 
fit the veteran with dentures.  In May 2000, the veteran was 
noted to be wearing only the top dentures, due to pain from 
the bottom.  

The veteran presented to a July 2002 VA dental examination 
with complaints that the gums on the left side of his jaw are 
numb.  The veteran reported difficulty speaking and chewing 
and stated that he sometimes cannot chew on the left side.  
Physical examination revealed that the veteran was missing 
all teeth which had been replaced by upper and lower 
dentures.  Range of motion testing revealed a maximum opening 
of 44mm; left lateral, 8 mm; right lateral, 6mm and 
protrusive, 6 mm.  There was no popping or clicking on 
opening or closing.  The examiner noted no deviation to the 
left or right on opening or closing.  Radiographic review 
showed no evidence of a malunion or nonunion of the jaw in 
the area of the maxillary left region.  The veteran was not 
wearing his lower denture at the time of the examination and 
claimed that he had recently lost it.  The maxillary ridge 
appeared normal.  There was no sign of infection or bone 
defect of the jaw.  The veteran appeared to be wearing his 
upper denture satisfactorily with no complaints.  The veteran 
also claimed that his inability to chew and speak was related 
more to a loss of teeth and a recent neck surgery for cancer.  
The diagnoses included pain in the maxillary left gum.  
Clinical evaluation revealed no cause for the pain.  

The RO assigned the initial noncompensable rating under 38 
C.F.R. § 4.150, Diagnostic Code  9904 pertaining to malunion 
of the mandible.  Under that code, a noncompensable rating is 
warranted for slight displacement.  Moderate displacement 
warrants a 10 percent rating and severe displacement warrants 
a 20 percent rating.  It is noted that the rating is 
dependent upon degree of motion and relative loss of 
masticatory function.

Under Diagnostic Code 9903, nonunion of the mandible warrants 
a 30 percent rating if severe and a 10 percent rating if 
moderate.  38 C.F.R. § 4.150, Diagnostic Code 9903.

The Board has also considered regulations pertaining to 
evaluation of limited motion of temporomandibular 
articulation.  Under the provisions of 38 C.F.R. § 4.150, 
Diagnostic Code 9905, an inter-incisal range of zero-10 
millimeters warrants a 40 percent rating.  An inter-incisal 
range of 11-20 millimeters warrants a 30 percent rating.  A 
20 percent rating is warranted for an inter-incisal range of 
21-30 millimeters.  An inter-incisal range of 31-40 
millimeters warrants a 10 percent rating.  A range of lateral 
excursion of zero-4 millimeters warrants a 10 percent rating.  
It is noted that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.

Upon review of the record, the Board notes that there has 
been no showing of either nonunion or malunion of the 
mandible.  Rather, VA examinations have indicated that the 
fracture is healed, with no displacement of the mandible.  
Thus, the criteria for a compensable rating under Diagnostic 
Codes 9903 and 9904 have not been met.  However, the July 
2002 VA examination revealed that the maximum opening of the 
vets' jaw was 40mm.  As noted, a 10 percent evaluation is 
warranted for an inter-incisal range of 31 to 40 mm.  After a 
careful review of the record and all applicable diagnostic 
codes, the Board finds that the evidence supports a 10 
percent rating, under Diagnostic Code 9905, since the 
effective date of the grant of service connection.  

However, no higher evaluation is warranted.  The Board has 
considered whether application of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca would allow for a higher rating, but finds no basis 
for awarding a rating in excess of 10 percent at any point 
since the effective date of the grant of service connection 
as there has been no showing of arthritis, painful motion, or 
other pathology sufficient to warrant a rating in excess of 
10 percent for residuals of a fracture of the mandible.  The 
Board also finds the criteria for invoking the procedures for 
assignment of a higher evaluation on an extra-schedular basis 
are not met, in the absence of evidence showing that, at any 
stage since the effective date of the grant of service 
connection, the veteran's residuals of maxillary fracture 
have resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; Shipwash, 
8 Vet. App. at 227.  

For all the foregoing reasons, the criteria for an initial 10 
percent, but no higher rating, for residuals of maxillary 
fracture, status post intermaxillary fixation, are met.  



ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the left hip is denied.

An initial 10 percent rating for residuals of maxillary 
fracture, status-post intermaxillary fixation is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

